Citation Nr: 9903014	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an anxiety disorder and 
panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He served in Vietnam from June 1969 to September 1969 and 
received a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In August 1995 the veteran made a claim of service connection 
for anxiety, nervousness, depression and a stomach disorder.  
The Regional Office has evaluated the issues of anxiety and 
nervousness only.  The remaining issues are not inextricably 
intertwined with the issues on appeal and have not been 
addressed by the Regional Office.  The remaining issues are 
referred to the Regional Office for appropriate action.

The above issues are not before the Board.  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Furthermore, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  
The Court has noted that: Furthermore, 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows: Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  
None of the steps required for jurisdiction have been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. (1997).  The Court has also held that referral 
is appropriate.  Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In addition, referral is not ignoring.  However, the 
RO is under an obligation to review the file and address the 
veteran's claims.


REMAND

The veteran contends his wartime service in Vietnam caused 
his current anxiety disorder and panic disorder with 
agoraphobia for which service connection should be assigned.  
Specifically, he asserts that he participated in patrols that 
were very difficult and stressful and that shortly after 
service he was diagnosed and treated for anxiety, nervousness 
and depression.  The separation examination indicates that 
the veteran's psychiatric status was normal; but, a doctor 
also reported that the veteran experienced shortness of 
breath when anxious.  To complete the record, VA should 
obtain a competent medical opinion as to whether the 
anxiousness in service is related to current anxiety.  

The records already associated with the claims file show that 
the veteran was under stress at work and retired.  These 
records do not indicate if retirement was due to work related 
stress.  The veteran's work records may provide evidence of 
continuing anxiety symptoms or of intercurrent stressors.  
Since they may be relevant, these records should be obtained.  

The case is REMANDED to the RO for the following development:

1.  The RO is to obtain and review the 
veteran's personnel and medical records 
from the Soil Conservation Service, the 
veteran's former employer, regarding the 
circumstances of his retirement.  
Specifically, the RO is to determine if 
the veteran retired due to work related 
stress or anxiety, which may have been 
incurred in service.

2.  The veteran is to be scheduled for a 
VA psychiatric examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner.  All indicated tests and 
studies should be accomplished and the 
results reviewed prior to completion of 
the final report.  

The examiner should express an opinion as 
to whether it is as likely as not that 
the veteran's current anxiety disorder 
was present in service.  The doctor 
should explain his reasoning.  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


